                                                                                          FILED
                                UNITED STATES DISTRICT COURT                                JAN 3 1 2020
                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                      CLERK US DISTRICT COURT
                                                                                   SOUTHERN DISTRICT O   ALIFORNIAI
UNITED STATES OF AMERICA,                                                          BY                      DEPUTY!
                                                              Case No. 20-cr-00004-DMS-1

                                           Plaintiff,
                  vs.
                                                              JUDGMENT OF DISMISSAL
             Noe Juarez,



                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
       21:952, 960 - Importation of Methamphetamine (Felony)(l)




 Dated: /,/~    ~/2(2 20
                                                         United States Magistrate Judge
